 Case: 1:16-cv-08637 Document #: 3322 Filed: 12/11/19 Page 1 of 2 PageID #:237374




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS



IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                            Case No. 1:16-cv-08637

                                                      Hon. Thomas M. Durkin
This Document Relates To:

THE DIRECT PURCHASER PLAINTIFF
ACTION



  DIRECT PURCHASER PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
 PRELIMINARY APPROVAL OF THE SETTLEMENTS WITH DEFENDANTS PECO
  FOODS, INC., GEORGE’S, INC., GEORGE’S FARMS, INC., AND AMICK FARMS,
                                   LLC

           Please take notice that on December 18, 2019 at 10:00 a.m., or as soon thereafter as

counsel may be heard, the Direct Purchaser Plaintiffs shall appear before the Honorable Thomas

M. Durkin in his courtroom 1441 of the Dirksen Federal Building, 219 South Dearborn Street,

Chicago, Illinois, and shall then and there present their Motion for Preliminary Approval of the

Settlements With Defendants Peco Foods, Inc., George’s, Inc. and George’s Farms, Inc., and

Amick Farms, LLC. This motion is based on this notice of motion and motion, Federal Rule of

Civil Procedure 23, the concurrently filed Memorandum of Points and Authorities and

supporting declarations, and all other evidence and arguments presented in the briefings and at

the hearing on this motion.




922612.1
 Case: 1:16-cv-08637 Document #: 3322 Filed: 12/11/19 Page 2 of 2 PageID #:237375




Date: December 11, 2019


/s/ W. Joseph Bruckner
W. Joseph Bruckner
Elizabeth R. Odette                           Bruce L. Simon
Brian D. Clark                                PEARSON SIMON & WARSHAW, LLP
Simeon A. Morbey                              350 Sansome Street, Suite 680
LOCKRIDGE GRINDAL NAUEN P.L.L.P.              San Francisco, CA 94104
100 Washington Avenue South, Suite 2200       Telephone: (415) 433-9000
Minneapolis, MN 55401                         Facsimile: (415) 433-9008
Telephone: (612) 339-6900                     bsimon@pswlaw.com
Facsimile: (612) 339-0981
wjbruckner@locklaw.com                        Direct Purchaser Plaintiffs Interim Co-Lead
erodette@locklaw.com                          Class Counsel
bdclark@locklaw.com
samorbey@locklaw.com                          Steven A. Hart (#6211008)
                                              Brian Eldridge (#6281336)
Clifford H. Pearson                           Kyle Pozan (#6306761)
Bobby Pouya                                   HART MCLAUGHLIN & ELDRIDGE, LLC
Michael H. Pearson                            121 West Wacker Drive, Suite 1050
PEARSON SIMON & WARSHAW, LLP                  Chicago, IL 60601
15165 Ventura Boulevard, Suite 400            Telephone: (312) 955-0545
Sherman Oaks, CA 92403                        Facsimile: (312) 971-9243
Telephone: (818) 788-8300                     shart@hmelegal.com
Facsimile: (818) 788-8104                     beldridge@hmelegal.com
cpearson@pswlaw.com                           kpozan@hmelegal.com
bpouya@pswlaw.com
mpearson@pswlaw.com                           Direct Purchaser Plaintiffs Liaison Counsel




922612.1                                  2
